DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 2/10/2016 and the Remarks and Amendments filed on 12/21/2020.  Acknowledgement is made with regards to priority claimed to Provisional Application No. 62/265,192 filed on 12/9/2015.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1, 2, 8. 9, 13, 14, 20 and 21 are rejected under 35 U.S.C. § 103 as being obvious over Miao et al. (US 20170091651 A1, hereinafter “Miao”) in view of Nicholas et al. (US 20160371599 A1, hereinafter “Nicholas”) and Chapelle et al. (US 20130290223 A1, hereinafter “Chapelle”).

Regarding claim 1, Miao discloses [a] storage device comprising: (Figure 7, Element 702 and [0086]; a processor is disclosed that stores data)
a storage storing local data and a first set of machine learning instructions, (Figure 7, Element 706 and [0086]; a storage is disclosed; and [0018]; “The methods and processes described in the detailed description section can be embodied as code and/or data, which can be stored in a computer-readable storage medium as described above”, suggesting that instructions (processes) are stored in memory; and [0026]; “As a result, the local version of statistical model 108 on the client may be adapted to the user's behavior or preferences as the user interacts with statistical model 108”, suggesting the use of a local model (machine learning instructions) are used and stored; and [0021]; “For example, statistical model 108 may be a regression model, artificial neural network, support vector machine, decision tree, naive Bayes classifier, Bayesian network, hierarchical model, and/or ensemble model”; and Figure 1, Element 108;  the element discloses a statistical model 108 that is stored in a server, the statistical model being the first set of machine learning instructions and the server stores both local data to the server and the model)
Miao fails to explicitly disclose a local processor performing machine learning on the local data using the first set of machine learning instructions and generating or updating a machine learning model based on results of the machine learning on the local data; and a communication interface sending an update message including the machine learning model to a second storage device, wherein the local processor initiates downloading of the machine learning model that is associated with the local data via the communication interface by determining that the machine learning model is unavailable or outdated in the storage device, wherein a second local processor of the second storage device is capable of performing decentralized machine learning using the update message received from the storage device and second local data stored in the second storage device.
Nicholas discloses a local processor performing machine learning on the local data using the first set of machine learning instructions and generating or updating a machine learning model based on results of the machine learning on the local data ([0035]; “based on the received operating data, define a predictive model and a corresponding workflow that are related to the operation of the plurality of assets, and (c) transmit to at least one asset of the plurality of assets the predictive model and the corresponding workflow for local execution by the at least one asset”, which discloses a local processor or asset that performs machine learning (predictive modeling) on local data (operation of the asset) and generating the model therefrom; and [0036]; and F12, 1204 and 1206; the figure discloses the local machine learning and model generation on local data; and Figure13, 1308 and 1310; and Figure 14, 1402)
wherein the local processor initiates downloading of the machine learning model that is associated with the local data via the communication interface ([0094]; “In practice, the local analytics device 220 may enable the asset 200 to locally perform advanced analytics and associated operations, such as executing a predictive model and corresponding workflow, that may otherwise not be able to be performed with the other on-asset components”; and [0035]; “based on the received operating data, define a predictive model and a corresponding workflow that are related to the operation of the plurality of assets, and (c) transmit to at least one asset of the plurality of assets the predictive model and the corresponding workflow for local execution by the at least one asset”, the transmitting being the initiating of the downloading of the model; and Figure 2, Element 224; the element discloses the communication interface of the local analytics device).
Miao and Nicholas are analogous art because both are concerned with machine learning systems.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning systems to combine the localized machine learning of Nicholas with the device of Miao to yield the predictable result of a local processor performing machine learning on the local data using the first set of machine learning instructions and generating or updating a machine learning model based on results of the machine learning on the local data and wherein the local processor initiates downloading of the machine learning model that is associated with the local data via the communication interface. The motivation for doing so would be to define and deploy aggregate, predictive models and corresponding workflows, define 
Chapelle discloses a communication interface sending an update message including the machine learning model to a second storage device ([0016]; “The updated local parameter is transmitted to the at least one connected node in accordance with the network topology for calculating an updated aggregated parameter”, suggesting a communication interface configured to send an update message in the form of an updated aggregated parameter to other storage devices (connected nodes); and [0087]; “The computer 1600 also includes an I/O component 1614, supporting input/output flows between the computer and other components therein such as user interface elements 1616”, suggesting a communication interface employed by the system; and Figure 1, Element 104; the figure discloses communication interface among the plurality of nodes)
determining that the machine learning model is unavailable or outdated in the storage device ([0051]; “At block 804, whether there is a slow (or died) operation node is dynamically detected based on the processing speed of each operation node. If a slow or died operation node is detected, processing may continue to FIG. 9. At block 900, the subset of training data and local parameter of the slow or died operation node is moved to a backup node in the cluster 104. At block 902, the slow or died operation node is replaced with the backup node in the network topology. For example, HADOOP may launch a replicate job, initialize the backup node with the current parameter vector, and replace the slow or died operation node by the backup node in the network topology. It is noted that the slow node detection and replacement mechanism may be dynamically applied during all iterations of the machine learning process. As a result, the method and system are reliable even if an operation node becomes slow or dies after the first iteration, when speculative execution becomes unavailable to replace that node” (emphasis added), which suggests, under a broadest reasonable interpretation of the claim language in view of the 112b indefiniteness rejection above, that a processor initiates downloading or replacing of a ML model or operation node based on the ML model being deemed unavailable, outdated, slow, or died)
wherein a local second processor of the second storage device is capable of performing decentralized machine learning using the update message received from the storage device and second local data stored in the second storage device ([0016]; the paragraph discloses receiving an update message in the form of an aggregated parameter at a second storage device (connected node); and [0012]; “In a different example, a system for distributed machine learning is disclosed. The system comprises a plurality of nodes and a coordination node. Each node is configured to perform a machine learning process based on a respective subset of training data to calculate a local parameter”, suggesting performing decentralized (distributed) machine learning at each node (local second processor) to update a parameter received as an update and using second local data stored in the second device (subset of training data)).
Miao, Nicholas, and Chapelle are analogous art because all are concerned with machine learning systems.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning systems to combine the distributed learning of Chapelle with the device of Miao and Nicholas to yield the 

Regarding claim 13, it is a method claim that contains steps corresponding to claim 1, and is rejected for the same reasons as claim 1.

Regarding claims 2 and 14, the rejection of claims 1 and 13 are incorporated but Miao fails to explicitly disclose wherein the communication interface is receives a second update message from a third storage device and the processor performs the machine learning on the local data using the second update message.
Nicholas discloses the local processor performs the machine learning on the local data ([0035]; “based on the received operating data, define a predictive model and a corresponding workflow that are related to the operation of the plurality of assets, and (c) transmit to at least one asset of the plurality of assets the predictive model and the corresponding workflow for local execution by the at least one asset”, which discloses a local processor or asset that performs machine learning (predictive modeling) on local data (operation of the asset) and generating the model therefrom; the figure discloses the local machine learning and model generation on local data; and Figure13, 1308 and 1310; and Figure 14, 1402)
The motivation to combine Miao and Nicholas is the same as discussed above with respect to claim 1.
Chapelle discloses wherein the communication interface is receives a second update message from a third storage device and the local processor performs the machine learning on the local data using the second update message ([0016]; the paragraph discloses receiving an update message in the form of an aggregated parameter at another or third storage device (connected node); and [0012]; “In a different example, a system for distributed machine learning is disclosed. The system comprises a plurality of nodes and a coordination node. Each node is configured to perform a machine learning process based on a respective subset of training data to calculate a local parameter”, suggesting performing decentralized (distributed) machine learning at each node to update a parameter received as an update and using second local data stored in the second device (subset of training data)).
The motivation to combine Miao, Nicholas, and Chapelle is the same as discussed above with respect to claim 1.

Regarding claims 8 and 20, the rejection of claims 1 and 13 are incorporated and Miao further discloses wherein the communication interface receives training data from a second storage device ([0023]; “For example, a client may periodically receive a latest global version of statistical model 108 from server 102. The client may then generate an update to the global version by providing user feedback and/or other input data as training data to the global version”, suggesting receiving training data from a second storage device (client)).
Miao fails to explicitly disclose wherein the local processor is capable of performing the machine learning on the local data using the training data.
Nicholas discloses wherein the local processor is capable of performing the machine learning on the local data ([0035]; “based on the received operating data, define a predictive model and a corresponding workflow that are related to the operation of the plurality of assets, and (c) transmit to at least one asset of the plurality of assets the predictive model and the corresponding workflow for local execution by the at least one asset”, which discloses a local processor or asset that performs machine learning (predictive modeling) on local data (operation of the asset) and generating the model therefrom; and [0036]; and F12, 1204 and 1206; the figure discloses the local machine learning and model generation on local data; and Figure13, 1308 and 1310; and Figure 14, 1402)
The motivation to combine Miao and Nicholas is the same as discussed above with respect to claim 1.
Chapelle discloses wherein the local processor is further capable of performing the machine learning on the local data using the training data ([0009]; “A machine learning process is performed in each of the plurality of nodes based on a respective subset of training data to calculate a local parameter”, suggesting performing machine learning on local data using training data to calculate a local parameter).


Regarding claims 9 and 21, the rejection of claims 1, 8, 13 and 20 are incorporated and Miao further discloses wherein the communication interface is receives a second set of machine learning instructions from the second storage device, and ([0022]; “In addition, statistical model 108 may be trained and/or adapted to new data received on the clients. For example, the clients may be electronic devices (e.g., personal computers, laptop computers, mobile phones, tablet computers, portable media players, digital cameras, etc.) that produce updates 114-116 to statistical model 108 based on user feedback from users of the clients. Alternatively, the clients may generate updates 114-116 to statistical model 108 in a distributed fashion on different subsets of training data from server 102 and/or another centralized data source”, suggesting receiving a second set of machine learning instructions from a second storage device).
Miao fails to explicitly disclose wherein the local processor is capable of performing the machine learning on the local data using the training data and the second set of machine learning instructions.
Nicholas discloses wherein the local processor is capable of performing the machine learning on the local data ([0035]; “based on the received operating data, define a predictive model and a corresponding workflow that are related to the operation of the plurality of assets, and (c) transmit to at least one asset of the plurality of assets the predictive model and the corresponding workflow for local execution by the at least one asset”, which discloses a local processor or asset that performs machine learning (predictive modeling) on local data (operation of the asset) and generating the model therefrom; and [0036]; and F12, 1204 and 1206; the figure discloses the local machine learning and model generation on local data; and Figure13, 1308 and 1310; and Figure 14, 1402)
The motivation to combine Miao and Nicholas is the same as discussed above with respect to claim 1.
Chapelle discloses wherein the local processor is capable of performing the machine learning on the local data using the training data and the second set of machine learning instructions([0015]; “In one example, a machine readable and non-transitory medium having information recorded thereon for distributed machine learning on a cluster including a plurality of nodes, wherein the information, when read by the machine, causes the machine to perform a series of steps. A machine learning process is performed in each of the plurality of nodes based on a respective subset of training data to calculate a local parameter. The training data is partitioned over the plurality of nodes . . .An aggregated parameter is generated by merging local parameters calculated in each of the plurality of operation nodes in accordance with the network topology”, suggesting performing machine learning on local data in the form of partitioned training data; and [0016]; “A stochastic gradient descent process is performed based on the subset of the training data to calculate an initial local parameter. The initial local parameter is transmitted to at least one connected node in accordance with a network topology . . . A batch gradient descent process is performed based on the received initial aggregated parameter and the subset of the training data to calculate an updated local parameter. The updated local parameter is transmitted to the at least one connected node in accordance with the network topology for calculating an updated aggregated parameter”, suggesting that a machine learning model is updated after performing the machine learning on the local data).
The motivation to combine Miao, Nicholas, and Chapelle is the same as discussed above with respect to claim 1.

Claims 3 and 15 are rejected under 35 U.S.C. § 103 as being obvious over Miao in view of Nicholas and Chapelle, and further in view of Duvvoori et al. (US 6021438, hereinafter “Duvvoori”).

Regarding claims 3 and 15, the rejection of claims 1 and 13 are incorporated and Miao further discloses preparing a first updated message to send to a first storage device and processing a second updated message received from a second storage device([0024]; “In turn, the clients may transmit updates 114-116 to server 102, and server 102 may merge updates 114-116 into subsequent global versions of statistical model 108. After a new global version of statistical model 108 is created, server 102 may transmit the new global version to the clients to propagate updates 114-116 included in the new global version to the clients. The clients may then produce additional updates from the new global version and provide the additional updates to server 102 for subsequent generation of additional global versions of statistical model 108”, suggesting preparing a first updated message to send to a first storage device (client) and processing a second updated message received from a second storage device (receiving from the client at the server)).
Miao fails to explicitly disclose a communications daemon.
Duvvoori discloses a communications daemon(Column 3, Lines 6-10; “The replicated databases are kept up to date by a central communication daemon which receives launch and restore messages from the wrappers and agents spread throughout the system and sends update messages to the replicated databases”, suggesting a communications daemon used for sending and receiving updates to a system).
Miao, Nicholas, Chapelle, and Duvvoori are analogous art because all are concerned with updating systems.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in system updating techniques to combine the work of Miao, Nicholas, Chapelle, and Duvvoori to use a communications daemon to manage updates. The motivation for doing so would be to manage the sending and receiving of updates (Duvvoori; Column 3, Lines 6-10).

Claims 4 and 16 are rejected under 35 U.S.C. § 103 as being obvious over Miao in view of Nicholas, Chapelle, and further in view of Choi et al. (Choi et al., “Realtime training on mobile devices for face recognition applications”, Feb. 2011, Pattern Recognition, Vol. 44, Issue 22, pp. 386-400, hereinafter “Choi”) and Bhardwaj et al. (US 20150067471 A1, hereinafter “Bhardwaj”).

4 and 16, the rejection of claims 1 and 13 are incorporated but Miao fails to explicitly disclose wherein the storage device includes a camera, and the local data includes images taken by the camera, and wherein the machine learning model includes tags associated with the images.
Choi discloses wherein the storage device includes a camera, and the local data includes images taken by the camera(Page 387, Column 2; “In this work, we attempt to solve two problems. The firstproblem is realtime training. Given some image samples and this training must be performed within a few seconds. The conventional batch-based training approach may be inappropriate for this purpose. The second problem is the large face variation arising from digital images taken using different camera devices and with partial occlusion due to the accessories”, suggesting a storage device that is a camera that produces images for machine learning)
Miao, Nicholas, Chapelle, and Choi are analogous art because all are concerned with localized machine learning.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the work of Miao, Nicholas, Chapelle, and Choi to provide for a storage device that is a camera that takes images. The motivation for doing so would be to provide for a realtime training algorithm in mobile devices for face recognition related applications (Choi; Abstract).
Bhardwaj discloses wherein the machine learning model includes tags associated with the images(Abstract; “A machine may be configured to execute a machine-learning process for identifying and understanding fine properties of various items of various types by using images and associated corresponding annotations, such as titles, captions, tags, keywords, or other textual information applied to these images”, suggesting a machine learning model that includes tags associated with images).
Miao, Nicholas, Chapelle, Choi, and Bhardwaj are analogous art because all are concerned with machine learning.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the work of Miao, Nicholas, Chapelle, Choi, and Bhardwaj to provide for a machine learning model that includes tags associated with images. The motivation for doing so would be to facilitate image processing and usage of image data obtained from image processing (Bhardwaj; [0002]).

Claims 5, 6, 17 and 18 are rejected under 35 U.S.C. § 103 as being obvious over Miao in view of Nicholas and Chapelle, and further in view of Vyas et al. (Vyas et al., “Machine Learning and Sensor Fusion for Estimating Continuous Energy Expenditure”, Mar. 26, 2012, AI Magazine, Vol. 33, No. 2, pp. 55-66, hereinafter “Vyas”).

Regarding claims 5 and 17, the rejection of claims 1 and 13 are incorporated but Miao fails to explicitly disclose wherein the storage device comprises a sensor that generates a local sensor data, and the sensor is selected from a heartrate sensor, a pedometer sensor, an accelerometer, a glucose sensor, a temperature sensor, a humidity sensor, and an occupancy sensor.
Vyas discloses wherein the storage device comprises a sensor that generates a local sensor data, and the sensor is selected from a heartrate sensor, a pedometer sensor, an accelerometer, a glucose sensor, a temperature sensor, a humidity sensor, and an occupancy sensor(Page 57, Figure 1; an armband comprises a temperature sensor that is used to store data and have machine learning performed on the data).
Miao, Nicholas, Chapelle, and Vyas are analogous art because all are concerned with machine learning.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the work of Miao, Nicholas, Chapelle, and Vyas to provide for a storage device that is a temperature sensor. The motivation for doing so would be to better analyze physiological events related to energy expenditure for weight management using machine learning and data-modeling method (Vyas; Page 55, Abstract).

Regarding claims 6 and 18, the rejection of claims 1 and 13 are incorporated but Miao fails to explicitly disclose wherein the storage device receives a sensor data from an external sensor and performs the machine learning on the sensor data.
Vyas discloses wherein the storage device receives a sensor data from an external sensor and performs the machine learning on the sensor data (Page 57, Figure 1; an armband comprises a temperature sensor that is used to store data and have machine learning performed on the data).
The motivation to combine Miao, Nicholas, Chapelle, and Vyas is the same as discussed above with respect to claim 5.

Claims 7 and 19 are rejected under 35 U.S.C. § 103 as being obvious over Miao in view of Nicholas and Chapelle, and further in view of Chen et al. (Chen et al., 

Regarding claims 7 and 19, the rejection of claims 1 and 13 are incorporated and Miao further discloses wherein the communication interface send the update message including the generated or updated machine learning model to a server, and (Figure 1; as figure 1 depicts, a bidirectional communication exists between the server 102 and the clients104 and 106, suggesting a that the communication interface can send an update message from another storage device (client y) including the updated machine learning model (global version) to a server (updates 116); and [0024]; “The clients may then produce additional updates from the new global version and provide the additional updates to server 102 for subsequent generation of additional global versions of statistical model 108”, further suggesting the communication interface is further configured to send the update message including the generated or updated machine learning model to a server)
that are received from a plurality of storage devices including said storing device ([0024]; “The clients may then produce additional updates from the new global version and provide the additional updates to server 102 for subsequent generation of additional global versions of statistical model 108”, further suggesting that the storage devices send models to the server).
Miao fails to explicitly disclose perform deep learning using a plurality of update machine learning models including said machine learning model.
perform deep learning using a plurality of update machine learning models including said machine learning model (Abstract; “The goal of this paper is to combine MRFs with deep learning to estimate complex representations while taking into account the dependencies between the output random variables. Towards this goal, we propose a training algorithm that is able to learn structured models jointly with deep features that form the MRF potentials”, suggesting deep learning; and Page 3, Column 2; “In this section we propose a more efficient algorithm that is based on the principle of blending learning (i.e., parameter updates) and inference”, suggesting that the machine learning models are update machine models).
Miao, Nicholas, Chapelle, and Chen are analogous art because both are concerned with machine learning.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the work of Miao, Nicholas, Chapelle, and Chen to perform deep learning using a plurality of update machine learning models. The motivation for doing so would be to learn structured models jointly with deep features (Chen, Abstract).


Claims 10, 11, 22, and 23 are rejected under 35 U.S.C. § 103 as being obvious over Miao in view of Nicholas and Chapelle, and further in view of Amir et al. (US 20160275395 A1, hereinafter “Amir”).

Regarding claims 10 and 22, the rejection of claims 1 and 13 are incorporated but Miao fails to explicitly disclose identify a pattern on the local data, determine a pattern label associated with the pattern, save the pattern label as metadata associated with the local data, and add the pattern label to a label index.
Amir discloses identify a pattern on the local data, and ([0119]; “a convolution network with connectivity patterns representing a Toeplitz pattern”, suggesting identifying a pattern on local data)
determine a pattern label associated with the pattern, save the pattern label as metadata associated with the local data, and ([0119]; “For example, if a subset of nodes are tagged with metadata entries /labels indicating that the subset are part of a convolution network with connectivity patterns representing a Toeplitz pattern, the system 600 may index the library 970 and invoke a representative implementation to represent the subset”, suggesting saving save a pattern label as metadata associated with the local data)
add the pattern label to a label index ([0119]; “For example, if a subset of nodes are tagged with metadata entries /labels indicating that the subset are part of a convolution network with connectivity patterns representing a Toeplitz pattern, the system 600 may index the library 970 and invoke a representative implementation to represent the subset”, suggesting adding the pattern label to a label index).
Miao, Nicholas, Chapelle, and Amir are analogous art because all are concerned with machine learning.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the work of Miao, Nicholas, Chapelle, and Amir to identify patterns in data, save pattern labels as metadata, and adding the label to an index. The motivation for doing so would be to 

Regarding claims 11 and 23, the rejection of claims 1, 10, 13 and 22 are incorporated but Miao fails to explicitly disclose wherein the communication interface receives a query including a search data label, search the label index to find one or more pattern labels that match with the search data label, and send data associated with the label index to a server.
Amir discloses wherein the communication interface receives a query including a search data label, ([0119]; “For example, the metadata unit 960 may analyze metadata entries to determine connectivity patterns, and search the library 970 for a representative implementation”, the metadata entries being a search data label that is received in the form of a query)
searching the label index to find one or more pattern labels that match with the search data label([0119]; “For example, the metadata unit 960 may analyze metadata entries to determine connectivity patterns, and search the library 970 for a representative implementation”, suggesting searching an index (library) that matches the search data label (metadata entry))
send data associated with the label index to a server([0119]; “For example, the metadata unit 960 may analyze metadata entries to determine connectivity patterns, and search the library 970 for a representative implementation. For example, if a subset of nodes are tagged with metadata entries /labels indicating that the subset are part of a convolution network with connectivity patterns representing a Toeplitz pattern, the system 600 may index the library 970 and invoke a representative implementation to represent the subset”, suggesting sending associated data with the label index to a server).
The motivation to combine Miao, Nicholas,  Chapelle, and Amir is the same as discussed above with respect to claim 10.

Claims 12 and 24 are rejected under 35 U.S.C. § 103 as being obvious over Miao in view of Nicholas and Chapelle, and further in view of McLaughlin et al. (US 9000918 B1, hereinafter “McLaughlin”).

Regarding claims 12 and 24, the rejection of claims 1 and 13 are incorporated but Miao fails to explicitly disclose generating an alarm based on the local data.
McLaughlin discloses generating an alarm based on the local data (Column 17, Lines 3-8; “This alarm 270 is meant to represent either an actual alarm device or simply a memory device maintaining one or more alarm status indicator values, wherein such a memory device can, for example, be part of data storage memory 214 or a memory register of the computing engine 210”, suggesting storing an alarm; and Column 17, Lines 12-19; “Some embodiments of the current invention(s) can store one or more machine learning algorithms in the program memory 212 for execution by the computer engine 210 to maintain at least one alarm status indicator value in the data storage memory, and to generate signals to the alarm 270 based on results of a pattern detection and/or recognition results discovered within data received from one or more sensors such as the sensor subsystem 300”, further suggesting storing alarms generated based on local data).
Miao, Nicholas, Chapelle, and McLaughlin are analogous art because all utilize machine learning algorithms.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the work of Miao, Nicholas, Chapelle, and McLaughlin to store alarms generated by local data in storage. The motivation for doing so would be to generate signal to an alarm based on results of a pattern detection received from one or more sensors (McLaughlin; Column 17, Lines 12-19).

Response to Arguments

Applicant’s arguments and amendments, filed on 12/21/2020, with respect to the 35 USC § 112(b) rejection of claims 1-24 have been considered and are persuasive.  The 35 USC § 112(b) rejection of claims 1-24 has been withdrawn.

Applicant’s arguments and amendments, filed on 12/21/2020, with respect to the 35 USC § 103 rejection of claims 1-24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection to reject independent claims 1 and 13.  Miao, Nicholas, and Chapelle are now being used to render claims 1 and 13 obvious under 35 USC § 103.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125